Citation Nr: 1743350	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-38 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for lumbosacral strain, prior to September 18, 2013, and a rating in excess of 20 percent, as of September 18, 2013.

2.  Entitlement to a rating in excess of 20 percent for a left ankle disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to October 1981, from August 1982 to April 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran testified before the undersigned at a September 2013 hearing at the RO.  A transcript of that hearing is of record.

In a November 2016 decision, the Board denied the claim for increased rating for lumbosacral strain and remanded claims for increased rating for a left ankle disability and for TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a June 2017 Order, the Court granted a Joint Motion for Partial Remand, and remanded the claim for increased rating for lumbosacral strain for action consistent with the terms of the Joint Motion.  


REMAND

The Board finds that additional development is required for the claim for increased rating for a lumbar spine disability.  While the Board regrets further delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

In a June 2017 Order, the Court found that a March 2015 VA examination was inadequate for rating purposes as the examiner did not indicate at which point pain on range of motion began.  Further, the examiner did not indicate the degree to which motion was limited due to pain during flare-ups. 

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Board must remand the claim to obtain a VA examination that adequately determines the severity of the lumbar spine disability, to include the point at which motion becomes painful, and at which point pain causes limitation of motion.  

The claims for increased rating for a left ankle disability and for TDIU were remanded in November 2016 by the Board for further development.  That development has not been completed and is ongoing.

Accordingly, the case is REMANDED for the following action:

1.  Complete the development requested in the November 2016 Board remand for the issues of entitlement to an increased rating for a left ankle disability and entitlement to TDIU.

2.  Associate any VA medical records of treatment that are not already of record with the claims file.

3.  Schedule the Veteran for a VA examination to determine the severity of a service-connected lumbosacral spine disability.  The examiner must review the claims file and should note that review in the report.  The examiner should describe all symptoms related to the spine disability, and should discuss the effects of those symptoms on occupational function.  The examiner should provide ranges of dorsal, lumbar, and thoracolumbar spine motion for weight-bearing and nonweight-bearing and should state whether there is any additional loss of function due to fatigability, painful motion, weakened motion, excess motion, incoordination, or on flare up.  The examiner should specifically state at what point pain begins in the range of motion.  The examiner should also specifically state the degree to which motion is limited due to pain during a flare-up.  The examiner should state whether there are incapacitating episodes due to the lumbar spine disability, and if so, the frequency and duration.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The examiner should state whether or not there are any neurologic disabilities present due to the back disability.  If so, the examiner should state what nerves are affected and the severity of symptomatology.  The examiner should further opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure and follow and substantially gainful occupation due to service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

